DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s reply regarding Application No. 15/766777 filed 29 September 2020 has been fully considered. Claim(s) 1-17 have been amended. Claims 1-17 are currently being examined. In response to the amendments, the objections to the specification are withdrawn. In response to the amendments, the objections to the claims are withdrawn. In response to the amendments, the rejections under 35 USC 112 are withdrawn in part and modified in part. In response to the amendments, the rejections under 35 USC 103 are modified. In light of the amendments, new objections and rejections are made.

Specification
The disclosure is objected to because of the following informalities:
The amendments to the specification filed 29 September 2020 with respect to Page 24 refer to line numbers 15-18 and 19-21 which do not match the Specification as originally filed 6 April 2018. Since .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the composite film having improved” barrier properties and adhesion properties in lines 5-6. The scope of the claim(s) is confusing, because it is not clear what the reference level of barrier properties and adhesion properties is.
Claims 2-17 are dependent on claim 1 and thus also indefinite.

Claim 6 recites the limitation “the polymer support is a polyester that is soluble or dispersible in water and has a content comprised between 2% and 30% by weight relative to the dry weight of acrylic and/or methacrylic polymer” in lines 11-13. The scope of the claim(s) is confusing, because it is not clear what the content is of.

Claim 11 recites the limitation “the covering” in line 5. There is insufficient antecedent basis for this limitation in the claims.



Claims 15, 16 are dependent on claim 14 and thus also indefinite.

Claim 16 recites the limitation “the copolyester” in line 5. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
Claims 1-5, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2014102487 A1, using as translation US 20150344650, already made of record, hereinafter Penache), optionally further in view of Jones et al. (US 20100093913, already made of record) and Van Rheenen (US 20030130362).
Regarding claim 1, Penache discloses a coated support comprising a polyester film support coated with an aqueous dispersion that is then crosslinked to form a bonding primer coat, on which is bonded a covering, which may be adhesive (Penache Paras 145, 151, 153-159). Penache discloses the aqueous dispersion is formulated with acrylic latexes, including (meth)acrylic polymer(s) with a gel content of at least 50% or less than 50%, and comprises a crosslinking agent (Penache Paras 71-75, 146, 147, 150). Penache discloses gel content of latexes including less than 40% and greater than 70% (Penache Paras 95, 96, 98, 252, Table 1). Penache discloses increasing the amount of weak free acid functions (COO-) for the polymers, such amounts expressible in microequivalents per gram, including for the high gel content polymer, to allow for interfacial crosslinking (Penache Paras 100, 103, 104, 110).

However, Penache discloses that (meth)acrylic polymer having gel content less than 50%  results in good adhesion (Penache Para 109) and that (meth)acrylic polymer having gel content of at least 50% results in polarization of the surface of the film (Penache Para 110). 
Therefore, it would have been obvious to one of ordinary skill in the art to use both (meth)acrylic polymer with gel content of at least 50% and (meth)acrylic polymer with gel content of less than 50%  in order to achieve both good adhesion and polarization. It is noted that  it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, Jones discloses a blend of a nanolatex and conventional latex such as 3:97 to 90:10 w/w of acrylics that are capable of crosslinking useful for coatings including adhesive coatings (Jones Paras 6, 23). Such latexes being acrylics with active sites for crosslinking such as acrylic acid (Jones Paras 32, 33, 35). Jones discloses gel fraction of the nano and conventional sized latex may be different, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose two different-sized latexes as the latexes of Penache according to the teachings of Jones, such latexes including a relatively higher gel fraction nanolatex in wt ratios of 3:97 to 90:10 w/w compared to the other latex, in order to gain the benefit of improved smoothness and gloss as taught by Jones (Jones Paras 84, 86).
Penache, optionally in view of Jones does not disclose a specific value of the free weak acid content of P1 such as 0.8 to 2.0 microequivalents per gram. However, given that Penache discloses an acrylic polymer with gel content as presently claimed, and is directed to the same application (gas barriers), It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the free weak acid content, including to values presently claimed, in order to gain the benefit of optimized interfacial crosslinking (Penache Paras 100, 103, 104, 110).
Alternatively, Van Rheenen discloses coating compositions comprising blends of dispersed polymers including of different sized dispersed polymers (latexes) (Van Rheenen Paras 6, 8, 11) where the acid functionality of the latex is limited to between 0 and 0.2 milliequivalents such as from carboxyl groups (Van Rheenen Paras 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to limit the (weak) acid content of the acrylic of Penache, optionally in view of Jones, to less than 0.2 meq/g of polymer, in order to gain the benefit of settling without flocculation of the coating composition as taught by Van Rheenen (Van Rheenen Para 17).



Regarding claim 3, Penache discloses the film may form at temperatures such as 10 to 50 C (Penache Para 148).
Further, this process (curing time, temperature) is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cure the film at conditions such as 7 days and 23 C, since Jones discloses allowing films to cure for a week (7 days) at ambient temperature (23 C) prior to testing is conventional practice (Jones Paras 77, 83, 85).

Regarding claim 4, Penache discloses latex (polymer)/cross-linking agent ratios of 90/10 or 80/20 on a dry/dry basis (Penache Paras 94, 111, 246, 252 Table 1).

Regarding claim 5, Penache discloses crosslinking agents that are amine based resins, melamine aldehyde resins, and/or benzoguanamine-formaldehyde resins (Penache Paras 112, 120).



Regarding claim 10, Penache discloses the primer coat has a thickness less than or equal to 200 nm (Penache Paras 126, 127).
Regarding claim 11, Penache discloses the covering may comprise a layer of a metal and/or metal oxide, which may be silicon oxide (Penache Paras 155, 156, 161), such coverings having a thickness such as 20 nm to 100 nm (0.02 to 0.1 microns) (Penache Para 207).

Regarding claim 12, Penache discloses oxygen transmission rate (permeability) of preferably less than 0.5 cc/m2/d, water vapour transmission rate at 38 C and 90% moisture of preferably less than 0.5 mg/m2/d, and adhesion of at least 200 gF/38 mm on the AT test (Penache Paras 43-46), including examples of greater than 300 gF/38 mm under wet conditions (Penache Paras 213, 214, 258, 260, 261, 263, 265, Figs. 2, 3, 5).

Regarding claim 13, Penache discloses sealing the metallized PET (covered film) with a polyethylene film (Penache Para 216).

Regarding claim 14, Penache discloses a method comprising (a) supplying the support, (b) optionally surface treating, (c) coating the support with the coating containing cross-linking agent that forms a bonding primer (Penache Paras 167-170, 175) Penache discloses various techniques including in-line coating (Penache Para 179). Penache discloses cross-linking and drying may proceed at different times and include thermal treatment (Penache Paras 188-190). Penache discloses the bonding primer is subsequently covered with a covering step (Penache Para 166).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cure the film at conditions such as 7 days and 23 C at ambient pressure, since Jones discloses allowing films to cure for a week (7 days) at ambient temperature (23 C) prior to testing is conventional practice (Jones Paras 77, 83, 85).

Regarding claim 15, Penache discloses the coating composition comprising the polymers may be present as a formulation of latexes including crosslinking agent as described above (Penache Paras 145-147).
Regarding claim 16, Penache discloses latex dry extract is controlled and may be 15 or 20% for different latexes (Penache Paras 181, 254, 255). Penache discloses copolyester components may be used in coatings according to known practice (Penache Para 162). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use polyester in amounts, including those presently claimed, according to known practice as taught by Penache to promote primer/film adhesion (Penache Para 162).
Regarding claim 17, Penache discloses articles comprising the covered support (film) including food and non-food packaging films or sheets, and films or sheets for support protection (Penache Paras 47, 231).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2014102487 A1, using as translation US 20150344650, already made of record, hereinafter Penache), optionally in view of Jones et al. (US 20100093913, already made of record) and Van Rheenen (US 20030130362) as applied to claim 1 above, and further in view of Charmot et al. (US 4880700, already made of record).

Penache, optionally in view of Jones and Van Rheenen, does not disclose a polyester film comprising sulphonyloxy groups.
Charmot discloses a polyester film coated with an adhesive primer comprising a water-dispersible polyester having sulfonyloxy groups, such polyester being formed from acid, diol, and sulfonyloxy group(s) as claimed (Charmot Col 2 Lines 40-57). Charmot discloses 10 to 45 wt% dispersible polyester in acrylic polymer compositions (Charmot Col 6 Lines 51-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the water-dispersible polyester having sulfonyloxy groups of Charmot as a functional additive in the adhesion primer of Penache, optionally in view of Jones and Van Rheenen, at amounts suggested by Charmot, in order to gain the benefit of enhanced adhesion of subsequent coatings as taught by Charmot (Charmot Col 2 Lines 31-39), and because Penache recognizes that such compounds are useful additives in acrylics coated on PET (Penache Para 3).

Claims 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2014102487 A1, using as translation US 20150344650, already made of record, hereinafter Penache), in view of Jones et al. (US 20100093913, already made of record) and Van Rheenen (US 20030130362) as applied to claim 1 above, and optionally further in view of Murota (US 20150111046, already made of record).
Regarding claims 7, 8, Penache, optionally in view of Jones and Van Rheenen, discloses the covered film as described above. Penache in view of Jones discloses a highly smooth, specular glossy coating with surface features limited to a few nm (Jones Paras 85, 86, Figs 8, 10).
Penache, optionally in view of Jones and Van Rheenen, does not disclose the specific surface roughness metrics claimed.

Alternatively, Murota discloses a base such as PET (Murota Para 28) with Rz of preferably 5 to 400 nm (Murota Para 35) with a smooth coating to further reduce peaks (Murota Para 59) such that maximum cross-sectional height is limited to 30 nm (Murota Para 79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to limit the peak heights to 30 nm in the primer bonding layer of Penache, optionally in view of Jones and Van Rheenen, in order to gain the benefit of suppressing gas barrier irregularities as taught by Murota (Murota Para 79).

Response to Arguments
Applicant's arguments filed 29 September 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.
On pages 10-11 of the response, applicant argues that Penache does not teach or suggest a blend comprising both latex A and B. However, Penache discloses that (meth)acrylic polymer having gel content less than 50%  results in good adhesion (Penache Para 109) and that (meth)acrylic polymer having gel content of at least 50% results in polarization of the surface of the film (Penache Para 110). 
Therefore, it would have been obvious to one of ordinary skill in the art to use both (meth)acrylic polymer with gel content of at least 50% and (meth)acrylic polymer with gel content of less than 50%  in order to achieve both good adhesion and polarization. It is noted that  it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Furthermore, It In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, Jones is relied upon to teach blends of latexes. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 12 of the response, applicant argues that Penache does not disclose low gel polymers contributing to good adhesion except through acidic monomers and is distinct from the reduced acid content of the present latex. However, it is noted that the present claims do not limit the acid content of the low-gel P2, and further Penache Para 109 does explicitly disclose that low gel content provides embodiments allowing for subsequent higher adhesion. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., low acid content of the low gel polymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The claimed composite films fall within the scope of the coated supports including a high gel polymer disclosed by Penache, either alone or as further guided by Jones and newly cited Van Rheenen as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787               

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787